Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Yuanhui Zhang,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-492
Decision No. CR2411

Date: August 9, 2011

DECISION

Based upon the written record of this case, including the materials submitted by both the
Centers for Medicare and Medicaid Services (CMS) and Petitioner Yuanhui Zhang, M.D.
(Petitioner), I conclude that the undisputed evidence establishes that CMS properly
enrolled Petitioner as a provider in the Medicare program effective September 28, 2010.

I. Background

Petitioner filed a hearing request and challenged the effective date of his enrollment in
the Medicare program. Petitioner appears to allege that he should have been enrolled as
of an earlier date than September 28, 2010, the date when CMS’s contractor determined
that Petitioner was eligible for enrollment. The case was assigned to me for a hearing
and a decision.

CMS subsequently filed a pre-hearing brief (CMS Br.) and moved for summary
disposition. Petitioner opposed CMS’s motion.’ CMS filed four proposed exhibits,

' Prior to receiving the CMS Pre-Hearing Brief and Memorandum in Support of Its
Motion for Summary Judgment, filed on July 7, 2011, Petitioner filed a letter (P. Br.) and
proposed exhibits. On July 17, 2011, Petitioner indicated that he did not have any further
materials or information to submit. Therefore, I am treating Petitioner’s letter and
proposed exhibits received by my office on July 6, 2011 as Petitioner’s opposition to the
CMS Pre-Hearing Brief.
2

which it designated CMS Ex. 1 — CMS Ex. 4. Petitioner filed three proposed exhibits,
which I have designated P. Ex. 1 — P. Ex. 3. I receive all of the parties’ proposed exhibits
into the record of this case.

Neither party proffered direct testimony of any proposed witnesses and both parties
indicated that they would not call witnesses at a hearing. Thus, I am deciding this case
based on the written record.

II. Issue, Finding of Fact, and Conclusion of Law
A. Issue
The issue in this case is whether:

1. CMS’s contractor and CMS properly determined Petitioner’s effective
date of enrollment to be September 28, 2010.

B. Finding of Fact and Conclusion of Law
I make the following finding of fact and conclusion of law (Finding).

I. CMS correctly determined that the effective date of Petitioner’s
enrollment is September 28, 2010.

The effective date of a physician’s enrollment in Medicare is governed by regulations at
42 C.F.R. § 424.520(d). The effective date of enrollment for a physician may only be the
later of two dates: the date when the physician filed an application for enrollment that
was subsequently approved by a Medicare contractor charged with reviewing the
application on behalf of CMS; or the date when the physician first began providing
services at a new practice location. Jd. The regulations do not empower CMS or me to
grant a provider an earlier effective date, nor may I waive the regulations’ criteria.

The undisputed facts of this case are as follows. On September 28, 2010, Petitioner filed
an enrollment application with Wisconsin Physicians Service Insurance Corporation
(WPS), a Medicare contractor operating on CMS’s behalf. CMS Ex. 2 at 2; P. Br. On
November 8, 2010, WPS informed Petitioner that he was enrolled in Medicare with an
“effective billing date” of August 29, 2010.” CMS Ex. 4 at 1. Petitioner was dissatisfied
with this determination and requested reconsideration. On May 11, 2011, WPS advised
Petitioner that his effective billing date remained August 29, 2010, 30 days prior to the
date Petitioner initially applied for enrollment. CMS Ex. 2.

*Tt appears that WPS may have intended to assure that Petitioner could claim
reimbursement for services provided up to 30 days prior to the date of his application,
consistent with 42 C.F.R. § 424.521.
The undisputed facts establish that the earliest date when CMS could have approved
Petitioner’s application for enrollment was the date of his application, September 28,
2010. 42 C.F.R. § 424.520(d). Petitioner does not assert that there are any facts that
would entitle him to an earlier enrollment date pursuant to the requirements of 42 C.F.R.
§ 424.520(d). He does not contend that he filed an application on any date prior to
September 28, 2010.

Instead, Petitioner argues that there was a delay in the submission of his Medicare
enrollment application to WPS due to several factors including poor service provided by
his billing company, multiple conferences that consumed Petitioner’s professional time in
August of 2010, and the fact that Petitioner was unaware of the need to reapply for
Medicare enrollment and billing privileges when changing practice venues. P. Br.
Petitioner’s arguments are equitable in nature and do not show as a matter of fact that
Petitioner filed an application on an earlier date than CMS determined or that the
contractor or CMS incorrectly applied the regulatory criteria. Even if true, Petitioner’s
complaints, such as his issues with his billing company’s service, provide no ground for
me to grant Petitioner an earlier effective date of enrollment.

Petitioner points to no source of authority for me to grant him an exemption from
regulatory compliance. Moreover, I have no authority to declare statutes or regulations
invalid or ultra vires. 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“An
ALJ is bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”). Thus, I have no authority to address Petitioner’s arguments
or to change Petitioner’s Medicare enrollment date based upon equitable considerations.
Nor do I have authority to consider a challenge to the way in which this Department
implements regulations.

Petitioner submitted an application that was subsequently approved by the contractor on
September 28, 2010 and CMS’s determination of Petitioner’s effective date of Medicare
enrollment was entirely consistent with regulatory requirements. I have no authority to
order CMS to make payment for claims prior to August 29, 2010 that were provided
outside of the 30-day retroactive billing period provided by regulation.

/s/
Steven T. Kessel
Administrative Law Judge

